                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION

                                NO. 4:21-CR-1-lD


UNITED STATES OF AMERICA


      V.                                           ORDER


YSSOUF JOSE SANOGO


      Upon motion of the United States, for good cause shown and for the reasons

stated in the motion, it is hereby ORDERED that the above-referenced matter be

unsealed.



      This the     11   day of March 2021.




                                      United States District Judge




           Case 4:21-cr-00001-D Document 9 Filed 03/17/21 Page 1 of 1
